DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott(US 2010/0290786).
Considering Claim 1 Abbott discloses an optical transmission apparatus comprising: a branching unit configured to branch a wavelength-multiplexed optical signal including an optical signal of a first wavelength into a first branched light and a second branched light(See Paragraph 27, 41, fig. 7a i.e. a branching unit configured to branch a wavelength-multiplexed optical signal including an optical signal of a first wavelength into a first branched light towards band pass filter(783) and a second branched light towards band reject filter(787)); a first wavelength selection unit configured to block an optical signal of a first wavelength band including the first wavelength in the first branched light(See Paragraph 41, fig. 7a i.e. a first wavelength selection unit(783) configured to block an optical signal of a first wavelength band including the first wavelength in the first branched light); a filter unit (See Paragraph 41, fig. 7a i.e. a filter unit(787) configured to allow passage of an optical signal of a second wavelength band including the first wavelength in the second branched light); and a multiplexing unit configured to receive an optical signal of a second wavelength, to multiplex an optical signal output from the filter unit and the optical signal of the second wavelength, and to output the multiplexed optical signal(See Paragraph 41, fig. 7a i.e. a multiplexing unit configured to receive an optical signal of a second wavelength from optical fiber(759), to multiplex an optical signal output from the filter unit(787) and the optical signal of the second wavelength received from the optical fiber(759), and to output the multiplexed optical signal)
Abbott does not explicitly disclose wherein the second wavelength band is wider than the first wavelength band.  
However, it would be a matter of design choice to make the second wavelength band transmitted by BRF(787 of fig. 7a of Abbott) to be wider than the first wavelength band blocked by BPF-D(783 of fig. 7a of Abbott) as required by the system.  
Considering Claim 6 Abbott discloses the optical transmission apparatus according to Claim 1, wherein the multiplexing unit comprises: a second wavelength selection unit configured to select an optical signal of the second wavelength from an input optical signal, and output the selected optical signal(See Paragraph 41, fig. 7a i.e. a second wavelength selection unit which is BPF-A(785) configured to select an optical signal of the second wavelength from an input optical signal received via optical fiber759), and output the selected optical signal); and a coupler (See Paragraph 41, fig. 7a i.e. a coupler configured to multiplex the optical signal output from the filter unit(787) and 5Docket No. 4570002052US01 the optical signal of the second wavelength output from the second wavelength selection unit(785), and output the multiplexed optical signal).  
Considering Claim 7 Abbott discloses the optical transmission apparatus according to Claim 1, wherein the multiplexing unit multiplexes an optical signal including an optical signal having at least the first wavelength obtained by wavelength-filtering the optical signal passing through the filter unit and an optical signal of the second wavelength selected from an input optical signal, and output the multiplexed optical signal(See Paragraph 41, fig. 7a i.e. the multiplexing unit multiplexes an optical signal including an optical signal having at least the first wavelength obtained by wavelength-filtering the optical signal passing through the filter unit(787) and an optical signal of the second wavelength selected from an input optical signal via optical fiber(759), and output the multiplexed optical signal).
Considering Claim 8 Abbott discloses an optical communication system comprising: a first terminal station comprising an optical transmission apparatus(See fig. 1 i.e. a first terminal station(110) comprising an optical transmission apparatus); a second terminal station(See fig. 1 i.e. a second terminal station(120)); and a third terminal station(See fig. 1 i.e. a third terminal station(150,160)), wherein the optical transmission apparatus comprises: a branching unit configured to branch a wavelength-multiplexed optical signal including an optical signal of a first wavelength  (See Paragraph 27, 41, fig. 7a i.e. a branching unit configured to branch a wavelength-multiplexed optical signal including an optical signal of a first wavelength into a first branched light towards band pass filter(783) and a second branched light towards band reject filter(787)); a first wavelength selection unit configured to block an optical signal of a first wavelength band including the first wavelength in the first branched light (See Paragraph 41, fig. 7a i.e. a first wavelength selection unit(783) configured to block an optical signal of a first wavelength band including the first wavelength in the first branched light); a filter unit configured to allow passage of an optical signal of a second wavelength band including the first wavelength in the second branched light (See Paragraph 41, fig. 7a i.e. a filter unit(787) configured to allow passage of an optical signal of a second wavelength band including the first wavelength in the second branched light); and a multiplexing unit configured to receive an optical signal of a second wavelength, to multiplex an optical signal output from the filter unit and the optical signal of the second wavelength, and to output the multiplexed optical signal (See Paragraph 41, fig. 7a i.e. a multiplexing unit configured to receive an optical signal of a second wavelength from optical fiber(759), to multiplex an optical signal output from the filter unit(787) and the optical signal of the second wavelength received from the optical fiber(759), and to output the multiplexed optical signal).  
Abbott does not explicitly disclose wherein the second wavelength band is wider than the first wavelength band.  

Considering Claim 9 Abbott discloses an optical signal transmission method comprising: branching a wavelength-multiplexed optical signal including an optical signal of a first wavelength into a first branched light and a second branched light (See Paragraph 27, 41, fig. 7a i.e. a branching unit for branching a wavelength-multiplexed optical signal including an optical signal of a first wavelength into a first branched light towards band pass filter(783) and a second branched light towards band reject filter(787)); blocking a first wavelength band including the first wavelength in the first branched light (See Paragraph 41, fig. 7a i.e. a first wavelength selection unit(783) for blocking a first wavelength band including the first wavelength in the first branched light); allowing passage of a second wavelength band including the first wavelength in the second branched light (See Paragraph 41, fig. 7a i.e. a filter unit(787) for allowing passage of a second wavelength band including the first wavelength in the second branched light); and multiplexing an optical signal of the second wavelength band and the optical signal of the second wavelength, and outputting the multiplexed optical signal (See Paragraph 41, fig. 7a i.e. multiplexing an optical signal of the second wavelength band from optical fiber(759)  and the optical signal of the second wavelength received from the filtering unit(787), and outputting the multiplexed optical signal).
Abbott does not explicitly disclose wherein the second wavelength band is wider than the first wavelength band.  
.  
Claims 4,5 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott(US 2010/0290786) in view of Honda(US 2016/0352449).
Considering Claim 4 Abbott does not explicitly disclose the optical transmission apparatus according to Claim 1, further comprising a control unit configured to receive a monitoring signal indicating a result of monitoring the optical signal multiplexed by the multiplexing unit, and to control the second wavelength band in response to the monitoring signal.
Honda teaches the optical transmission apparatus according to Claim 1, further comprising a control unit configured to receive a monitoring signal indicating a result of monitoring the optical signal multiplexed by the multiplexing unit, and to control the second wavelength band in response to the monitoring signal(See Paragraph 55,56, fig. 17 i.e. a control unit which is processor configured to receive a monitoring signal from a monitoring unit(13) indicating a result of monitoring the optical signal multiplexed by the multiplexing unit(11), and to control the second wavelength band in response to the monitoring signal).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Abbott, and have a control unit to be configured to receive a monitoring signal indicating a result of monitoring the optical signal multiplexed by the multiplexing unit, and to control the second wavelength band in response to the monitoring signal, as taught by Honda, thus 
Considering Claim 5 Abbott and Honda disclose the optical transmission apparatus according to Claim 4, further comprising an optical monitoring unit configured to monitor the optical signal multiplexed by the multiplexing unit, and to output the monitoring signal to the control unit(See Honda: Paragraph 55,56, fig. 17 i.e. an optical monitoring unit(13) configured to monitor the optical signal multiplexed by the multiplexing unit(11), and to output the monitoring signal to the control unit(processor)).  
Allowable Subject Matter
Claims 2,3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637